Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claim 1-10, drawn to an automated cell culture system, classified in C12M21/00.
Group II. Claims 11-19, drawn to a method for culturing cells, classified in C12N5/00.
The inventions are independent or distinct, each from the other because:
Inventions Groups I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus such as apparatus 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification; 
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Applicant’s representative, Peng Lin, on March 1, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 					Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the computing device in claim 1; temperature control module in claim 4; gas flow control device in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claim 7 is objected to because of the following informalities: “the automated cell culture device of claim 1” should probable read --The automated cell culture system of claim 1--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirschel (cited in IDS dated 10/21/2019; US 2015/0175950) (hereinafter “’950).
Regarding claims 1 and 10, ‘950 discloses an automated cell culture system comprising: a cell culture reactor comprising:  	a housing (FIGS. 1 and 33A: the housing of the cell culture unit (10) enclosing the components of the cell culture unit including cultureware module (12); ¶ [0220]);  	a fluidic circuit for cell culture media, the fluidic circuit disposed in an interior of the housing (see ¶ [0026]; FIGS. 21A, 22 and 23), and comprising:  	a culture vessel for culturing cells in the cell culture media (see FIGS. 1, 2 and 37: hollow fiber bioreactor (20); see ¶¶ [0215], [0218] and [0221]),  	a reservoir for the cell culture media, the reservoir fluidically connected to the culture vessel (e.g., reservoirs (130,137) is fluidly connected through connect tubing to the bioreactor (20); see ¶¶ [0245]-[0246] and [0268]; FIGS. 18-23), and  	a pump configured to pump the cell culture media in the fluidic circuit (at least one pump coupled to a circulation pump drive (34) for moving fluid and culture media into the fluidic circuit including the bioreactor (20) and gas exchange cartridge (20); see ¶ [0214], [0220]-[0221], [0229]-[0230], [0268], [0273]; FIGS. 2,3,5);  	one or more sensors disposed in the interior of the housing, each sensor configured to detect a parameter of one or more of (1) the cell culture media in the fluidic circuit and (2) an environment in the interior of the housing (i.e. pH sensor (26) for monitor the pH of the of the cell culture medium; see ¶¶ [0220] and [0225]); and 	a computing device configured to automatically control operation of the cell 
Regarding claim 2, ‘950 further discloses wherein the computing device is configured to control operation of the cell culture reactor based on a comparison between each of one or more of the detected parameters and respective thresholds (the cell culture system includes means for monitoring one or more parameters of the fluid within the system (e.g., pH, temperature at desired levels) and controlling the operation of the cell culture based on the detected parameter (sensors (26,32) and automated valves (90) are employed in the system to control the operation of the culture reactor including pH and temperature of the cell culture reactor; ¶¶  [0218], [0220]-[0221] and [0229]).
Regarding claim 6, 
Regarding claim 9, ‘950 further discloses wherein the computing device is configured to:  	determine a phase of the cell culture in the culture vessel based on one or more of (i) one or more of the detected parameters and (ii) a history of one or more of the detected parameters (based on the viral or VLP concentration; see ¶ [0023] and [0216]); and  	control operation of the cell culture reactor based on the phase of the cell culture (viral particles are harvested based on certain viral concentration or based on time from viral inoculation; see ¶ [0023] and [0216]).
Therefore, ‘950 meet the limitations set forth in claims 1-2, 6 and 9-10.
Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuruta e al. (US 2006/0194193) (hereinafter “Tsuruta”).
Regarding claim 1, ‘Tsuruta discloses an automated cell culture system comprising:  	a cell culture reactor comprising:  	a housing (FIG. 1: housing 1);  	a fluidic circuit for cell culture media, the fluidic circuit disposed in an interior of the housing, and comprising:  	a culture vessel for culturing cells in the cell culture media (FIG. 1: culturing vessel (100); ¶ [0087]),  	a reservoir for the cell culture media, the reservoir fluidically connected to the culture vessel (vessels (44,45,46) fluidly coupled the culture vessel (100) through tube 
Regarding claim 7, Tsuruta further discloses a valve in the housing (switching valve; Claims 1, 3 and 4), in which the computing device is configured to control operation of the valve based on a concentration of gas in the interior of the housing (i.e., the system includes a culture gas sensor (e.g., sensor (33) coupled to a controller based on signals from the sensor 33; ¶ [0175], [0180]; Claims 1, 3 and 4).
Regarding claim 8, Tsuruta further discloses  	a gas source fluidically coupled to the interior of the housing (FIG. 1: tank (82) providing required carbon dioxide within the housing; ¶ [0180]); and  	a gas flow control device coupled to the gas source (pump (86); FIG. 1: ¶¶ [0097], [0175] and [0180]), and 
Therefore, Tsuruta meets the limitations set forth in claims 1 and 7-8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘950 as applied to claim 1 above, and further in view of Yu et al (cited in IDS dated 10/21/2019; CN107043701; English machine translation provided) (hereinafter “Yu”).
Regarding claim 3, ‘950 discloses the automated cell culture system of claim 1.  	‘950 does not explicitly disclose a rotational mount for the cell culture vessel.
 	Yu discloses cell culture system including a housing comprising a hollow fiber cartridge bioreactor mounted on a rotational mount (see FIGS. 1-6; ¶¶ [0008], [0020], and [0033]-[0034] of the English machine translation). 	In view of Yu, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated the rotational mount of Yu into the housing of ‘950. One of ordinary skill in the art would have been motivated to have made said modification for the purpose of enhancing cell growth by improving the dispersion of cell seeding, uniform distribution of cells within the culture vessel, as disclosed by Yu (¶¶ [0008], [0020]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘950 as applied to claim 1 above, and further in view of Tanaka et al (US 2010/0075406) (hereinafter “Tanaka”).
Regarding claim 4, ‘950 discloses the automated cell culture system of claim 1.  	‘950 further discloses a supply system including:  	a supply line, a first end of the supply line being connected to the fluidic circuit, and a second end of the supply line connectable to a source of cell culture media;  	a supply pump coupled to the supply line (as shown in FIG. 23: a pump is coupled to at one end to a fresh media container and at second end to the fluid circuit including the bioreactor (20) and gas exchange cartridge (20) via fluid conduits; ¶ [0273])..
Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta as applied to claim 1 above, and further in view of SLEPICKA et al. (WO 2004/058046) (hereinafter “SLEPICKA”).
Regarding claim 5, Tsuruta discloses the automated cell culture system of claim 1. 	Tsuruta does not explicitly disclose wherein the computing device is configured  						Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kearney (US 5,424,209), discloses a culture system including a housing and a culture vessel mounted on a rotational mount.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799